DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 192.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 192C.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each 
The drawings are objected to because a bracket should embrace the illustrations of Figure 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
64A comprises slot 166 and aperture 167” to “Radially outward facing surface 164A comprises slot 166 and aperture 167”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2008/0136163, Okada.
In regards to claim 1, in Figures 1-5 and paragraphs detailing said figures, Okada discloses a quick connect connection assembly, comprising: a quick connect (12), including: a first end; a second end; a first radially outward facing surface; a first radially inward facing surface; a second radially inward facing surface; and, at least one aperture (34) extending from the first radially outward facing surface to the first radially inward facing surface; and, an indicator tab (28) operatively arranged to be removably secured to the quick connect, the indicator tab comprising at least one arm (30a,b), wherein the at least one arm is arranged to extend through the at least one aperture and radially inward from the first radially inward facing surface.
In regards to claim 2, in Figures 1-5 and paragraphs detailing said figures, Okada discloses the first radially outward facing surface comprises: a first circumferential 
	In regards to claim 8, in Figures 1-5 and paragraphs detailing said figures, Okada discloses the indicator tab comprises two arms and the quick connect comprises two apertures.
In regards to claim 9, in Figures 1-5 and paragraphs detailing said figures, Okada discloses the second radially inward facing surface is frusto-conical.
In regards to claim 10, in Figures 1-5 and paragraphs detailing said figures, Okada discloses the first radially outward facing surface is frusto-conical.

Claim(s) 12-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0104746, Fransler et al.
In regards to claim 12, in Figures 1-14 and paragraphs detailing said figures, Fransler et al disclose a quick connect connection assembly, comprising: a quick connect (14), including: a first end; a second end; a first radially outward facing surface; a first radially inward facing surface; a second radially inward facing surface; and, at least one aperture (78) extending from the first radially outward facing surface to the first radially inward facing surface; and, an indicator tab (18) operatively arranged to be removably secured to the quick connect, the indicator tab including: an outer surface; and, at least one tab having a tongue (68), wherein the at least one tab is arranged to extend through the at least one aperture and radially inward from the first radially inward facing surface.
In regards to claim 13, in Figures 1-14 and paragraphs detailing said figures, Fransler et al disclose the first radially outward facing surface comprises: a first circumferential groove; and, one or more apertures arranged circumferentially in the first circumferential groove.
In regards to claim 14, in Figures 1-14 and paragraphs detailing said figures, Fransler et al disclose a retaining clip arranged in the first circumferential groove and having one or more protrusions (70), wherein each of the one or more protrusions engage each of the one or more apertures.
	In regards to claim 15, in Figures 1-14 and paragraphs detailing said figures, Fransler et al disclose a tube end form (12) arranged to be connected the quick connect, the tube end form comprising: a third end; a fourth end; a second radially outward facing surface; a third radially outward facing surface; and, a second circumferential groove arranged on the second radially outward facing surface.
	In regards to claim 16, in Figures 1-14 and paragraphs detailing said figures, Fransler et al disclose each of the one or more protrusions extend through each of the one or more apertures and engage the second circumferential groove.
	In regards to claim 17, in Figures 1-14 and paragraphs detailing said figures, Fransler et al disclose in a fully connected state: the third end of the tube end form is inserted into the second end of the quick connect until the third radially outward facing surface is 
	In regards to claim 18, in Figures 1-14 and paragraphs detailing said figures, Fransler et al disclose in a fully connected state: the third end of the tube end form is inserted into the second end of the quick connect until the third radially outward facing surface is arranged proximate the second radially inward facing surface; the third radially outward facing surface engages the at least one tab; and, the indicator tab is at least partially ejected from the quick connect.
	In regards to claim 19, in Figures 1-14 and paragraphs detailing said figures, Fransler et al disclose in a non-fully connected state the outer surface of the indicator tab is flush with the first radially outward facing surface.
	In regards to claim 20, in Figures 1-14 and paragraphs detailing said figures, Fransler et al disclose the first radially outward facing surface is frusto-conical.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M DUNWOODY whose telephone number is (571)272-7080. The examiner can normally be reached Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M DUNWOODY/Primary Examiner, Art Unit 3679